Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. The Applicant’s argument is on the ground that Moroto et al. does not show “precious metal brushes” and “coating layer formed of an oil”.
The Examiner respectfully disagrees because during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater , 162 USPQ 541, 550 - 51 (CCPA 1969).
“Precious metal” in the claims is not well defined.  One can think that “carbon brushes 80 and 82” of Moroto et al. are “precious metal brushes”.  Carbon is metal and precious.  The Examiner acknowledges that copper brush is more precious than carbon brush and silver brush is more precious that copper brush.  One can think that copper brush is not precious.
In addition, a “coating layer” is something that covers a surface.  Moroto et al. clearly shows that there is a “coating layer formed of an oil” in column 17, lines 30-31.  There is “oil film” on brush-contacting surfaces.
As a result, the rejection is still deemed proper and repeated hereinafter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroto et al. (7,084,547).
Regarding claim 1, Moroto et al. shows a rotor (40) comprising:
A rotor core (42) that rotates integrally with a shaft (41) and includes a plurality of radially extending teeth;
a winding including a coil portion (62) wound around the teeth;
a commutator (70) that is attached to the rotor core and rotates integrally with the shaft, the commutator including a contact portion (72) with which precious metal brushes (80, 82) make sliding contact, and a metal commutator segment having a plurality of terminals (74a) to which the winding is bonded;
an element including a capacitor (78, Fig. 11 or 120, Fig. 14) and respectively electrically connecting the terminals to which both ends 17, lines 30-31of the coil portion of the same phase are connected; and
a coating layer formed of an oil (oil film, column 17, lines 30-31) applied to the contact portion.
Regarding claim 6, Moroto et al. also shows a motor comprising:
A rotor core that rotates integrally with a shaft (41) and includes a plurality of radially extending teeth;
A winding (62) including a coil portion wound around the teeth;
A commutator that is attached to the rotor core and rotates integrally with the shaft, the commutator including a contact portion (72) with which precious metal brushes (80, 82) make sliding contact, and a metal commutator segment having a plurality of terminals (74a) to which the winding is bonded;
An element including a capacitor (78) and respectively electrically connecting the terminals to which both ends of the coil portion of the same phase are connected;
A coating layer formed of an oil (oil film, column 17, lines 30-31) applied to the contact portion;
A stator which includes a permanent magnet (30) fixed to an inner peripheral surface of a bottomed and tubular housing, and rotatably supports one end of the shaft (27); and
An end bell (19 with power input 79) having the precious metal brushes (80, 82, Fig. 2) and fixed to an opening portion of the housing (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto et al. in view of Li et al. (2014/0159521).
Regarding claim 2, Moroto et al. shows all of the limitations of the claimed invention except for wherein the element includes a resistor connected in series with the capacitor.
Li et al. shows wherein the element includes a resistor connected in series with the capacitor (para. 10) for the purpose of reducing electromagnetic interference.
Since Moroto et al. and Li et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a resistor connected in series with the capacitor as taught by Li et al. for the purpose discussed above.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto et al. in view of Lau (5,895,990).
Regarding claim 3, Moroto et al. shows all of the limitations of the claimed invention except for further comprising a varistor disposed coaxially with the shaft and having, around the commutator, electrodes respectively electrically connected to the terminals to which both ends of the coil portion of the same phase are connected.
Lau shows a varistor (20) disposed coaxially with the shaft and having, around the commutator, electrodes respectively electrically connected to the terminals to which both ends of the coil portion of the same phase are connected for the purpose of suppressing electrical noise.
Since Moroto et al. and Lau are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto et al. in view of Langguth et al. (7,019,425).
Regarding claim 4, Moroto et al. shows all of the limitations of the claimed invention except for wherein the capacitor included in the element has a capacitance of more than or equal to 10 micro Farad.
Langguth et al. shows the use of 10 micro Farad capacitor for the purpose of reducing spikes.
Since Moroto et al. and Langguth et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a 10 micro Farad capacitor as taught by Langguth et al. for the purpose discussed above.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto et al. in view of Baempfer et al. (2006/0208599).
Regarding claim 5, Moroto et al. shows all of the limitations of the claimed invention except for wherein the precious metal brushes are connected to a power supply voltage of more than or equal to 12 V.
Baempfer et al. shows wherein the precious metal brushes are connected to a power supply voltage of more than or equal to 12 V (paras. 04 and 06) for the purpose of increasing service life of the carbon brushes.
Since Moroto et al. and Baempfer et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect the precious metal brushes to a power supply voltage of more than or equal to 12 V as taught by Baempfer et al. for the purpose discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


9/11/2021
/DANG D LE/Primary Examiner, Art Unit 2834